Title: X. Farell & Jones to Richard Randolph, 18 February 1773
From: Farrell & Jones
To: Randolph, Richard



Sr
Bristol Febr. 18. 1773.

We have before us your favors of the 10th Septemr. 3. 24 and 30 Decemr. and agreeable to your orders we made the following Insurances:

£560 on 56 hhds your own ⅌ Elizabeth
 180 on 18 hhds Est of WARDo
 100 on 10 hhds Do. MeadeDo
 600 on 50 hhds Wayles & Randolph Pr Wales
 750 on 75 hhds Yowr own ⅌ True Patriot
 750 on 75 hhds Est WARDo

The Prince of Wales arrived here a few days ago and we believe the Owners are satisfied that you have done your utmost in the Sale of her Cargoe. Her arriving so late and the number of ships sold before her, were circumstances much in your disfavor. Your several Bills amounting £190 have and shall meet due honor, also those drawn by W & R


To James Bivins
£692.17.8


John Evans
 135.


Dr. Castell
  74.4.7


and we flatter ourselves the Remittances will be such as not to subject us to be called on by the Owners. We have engaged that the Net Proceeds shall be remitted in 6 and 12 Months. We are now building a Ship which we expect will be ready to sail the middle of April. By her we hope to be able to transmit you Accot Sales of your Tobo ⅌ the True Patriot Brothers and Elizabeth neither of which are as yet finish’d. We shall then write you again and in the mean time We Remain Sir Your mo Obed Servt

Farell & Jones

